Shearer, J.
The error assigned in this case is the refusal of the court to grant a new trial upon the grounds stated in the motion therefor. The exceptions based, upon alleged errors of law occurring at the trial not having been reduced to writing at the trial term, must he disregarded. Sec. 5307, Rev. Stats.; 10 Ohio St. 223.
This being so, the only question to be considered under the first motion is whether the verdict is against the weight of the evidence, and whether, upon the whole case, the judgment is contrary to law. We see no error in this regard.
O. A. Palmer and Mills Gardner for plaintiffs in error.
Judge Ace Gregg, for defendant- in error.
The second motion was properly overruled. An application for a new trial on the ground of newly discovered evidence, is addressed to the sound discretion of the court, and in the absence of statutory provisions, the rulings thereon cannot be assigned for error unless there has plainly been an abuse of judicial discretion. 26 Ohio St. 1; 35 Ohio St. 177.
Again, the motion came too late. The application by motion can only be made at the term at which the verdict is rendered. Sec. 5307, Rev. Stats. After the term the party seeking a new trial on this ground, must proceed by petition in ac■cordance with the provisions of section 5309 of the Revised .Statutes.
Judgment affirmed.